Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Claim Objections
Claims 16-17 and 23-25 are objected to because of the following informalities. Appropriate correction is required.
Claims 16-17. The limitation “the density” lacks antecedent basis.

Claims 23-25. The limitation “the time” lacks antecedent basis.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9. The preambles to claims 7-9 claim a sputtering target but then claims 8-9 go on to claim a bonding layer which is not a part of the sputtering target. 
In light of this ambiguity, it is also uncertain whether claim 1’s “consisting of GaN, oxygen and metal gallium” would apply to claims 8-9’s extra bonding layer material.
For these reasons claims 8-9 are indefinite.
The Examiner will interpret claim 1’s “consisting of” as limiting only the target itself and not the extra bonding layer material.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 14-15, and 22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Miyahara, U.S. Patent App. Pub. No. 2006/0163605 A1 in view of Daigo, W.O. Int’l Pub. No. 2016/009577 A1. A machine translation was used for Daigo.
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 1. The following references render this claim obvious.
I. Miyahara
A gallium nitride-based sintered body (gallium nitride sintered compact; Miyahara abstract, [0544], fig. 1), which has a resistivity of at most 1x 101 Ω-cm (<1x 102 Ω-cm; Miyahara [0698], [0703]-[0704]), and consists of GaN (gallium nitride; Miyahara abstract, [0544], fig. 1) [and] oxygen (the gallium nitride sintered compact may contain gallium nitride and then just oxygen; Miyahara [0662]-[0663]) …, wherein the oxygen is present at a content of at most 1 atm% (oxygen content 0.00001-10.0 mol%; Miyahara [0663]) ….
II. Metal Gallium - Daigo
Miyahara is silent on includes metal gallium, wherein the metal gallium is present at a content of less than 10 wt%.  
Daigo teaches a body comprising metallic gallium in the range of 53.0-59.5 mol%. Daigo [0061]-[0062]. 53.0 mol% equals 9.6 wt%. See Appendix. Daigo teaches that this range avoids gallium metal precipitation. Daigo [0061]-[0062]. Daigo teaches that metallic gallium promotes lateral growth. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s body to comprise Daigo’s metallic gallium in the range of 53.0-59.5 mol% to promote lateral growth.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 3. The gallium nitride-based sintered body according to claim 1, which has an average particle size of at least 0.5 µm and at most 3 µm (preferred particle diameter of less than 2.0 µm). Miyahara [0685]-[0686], [1074].
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 7. A gallium nitride sputtering target, comprising: the gallium nitride-based sintered body as defined in claim 1 (body used as target). Miyahara [0380], [0509], [0517]-[0522]. 

Claim 11. The gallium nitride-based sintered body according to claim 1, wherein the oxygen content is at most 0.5 atm% (rejected for similar reasons stated in claim 1).  

Claim 14. The gallium nitride-based sintered body according to claim 1, wherein the resistivity is at most 1 x 100 Ω-cm (rejected for similar reasons stated in claim 1).  

Claim 15. The gallium nitride-based sintered body according to claim 11, wherein the resistivity is at most 1 X 100 Ω-cm (rejected for similar reasons stated in claim 1).  

Claim 22. The gallium nitride-based sintered body according to claim 1, wherein the oxygen content is in a range of from 0.5-1 atm% (rejected for similar reasons stated in claim 1).  

Claims 2, 4, 8-9, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Miyahara in view of Daigo as applied to claims 1, 7, and 15 above, and further in view of Mesuda et al., U.S. Patent App. Pub. No. 2013/0273346 A1 [hereinafter Mesuda].
Claim 2. Miyahara is silent on the gallium nitride-based sintered body according to claim 1, which has a density of at least 3.0 g/cm3 and at most 5.4 g/cm3.
However, Mesuda teaches a body comprising a density of at 2.5-5.0 g/cm3. Mesuda teaches that the lower density attains a desired strength. Mesuda [0022]. Mesuda teaches the upper density allows nitriding the entire body. Id., see also Miyahara [0689].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s body to comprise Mesuda’s density in order to attain a desired strength and/or allow nitriding the entire body.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 4.  Miyahara is silent on the gallium nitride-based sintered body according to claim 1, which has a weight of at least 10 g.  
However, Miyahara’s body must have some size and weight, thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mesuda teaches that a body comprising dimensions of 76.2 mm diameter x 2.0 mm thickness is a suitable size for a body. Mesuda [0088], [0094], [0102]. As discussed before, it would have been obvious to have modified Miyahara’s density with Mesuda’s density. These dimensions translate to a 9.2 cm3 volume, along with the 2.5-5.0 g/cm3 would translate to a mass of 23-46 g.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s body to comprise Mesuda’s size and mass to yield the predictable result of having a suitable size and mass for a body.

Claims 8-9. Miyahara is silent on (claim 8) the gallium nitride sputtering target according to claim 7, wherein no layer comprising tungsten is present between a target member and a bonding layer and (claim 9) the gallium nitride sputtering target according to claim 7, wherein a bonding layer comprises at least one component selected from the group consisting of indium, tin and zinc.  
However, Mesuda teaches a target comprising a body bonded to a support using a tin or indium solder. Mesuda [0071]-[0072]. Mesuda further teaches the target comprises a barrier layer such as tungsten to prevent a reaction between the gallium metal and solder. Id. The term “such as” means that materials other than tungsten may be used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s body with Mesuda’s target comprising a support, solder, and barrier layer in order to build a target.

Claim 16. The gallium nitride-based sintered body according to claim 1, wherein the density is at least 3.5 g/cm3 and at most 5.4 g/cmi3 (this is rejected for similar reasons stated in the claim 2 rejection).

Claim 17. The gallium nitride-based sintered body according to claim 15, wherein the density is at least 3.5 g/cm3 and at most 5.4 g/cm3 (this is rejected for similar reasons stated in the claim 2 rejection).

Claims 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Miyahara in view of Daigo as applied to claim 1 above, and further in view of Yahagi et al., W.O. Int’l Pub. No. 2004/022812 A1, Morimoto et al., U.S. Patent App. Pub. No. 2013/0192986 A1 [hereinafter Morimoto], and alternatively Nakata et al., W.O. Int’l Pub. No. 2014/097963 A1 [hereinafter Nakata]. Machine translations were used for Yahagi et al. [hereinafter Yahagi] and Nakata [hereinafter Nakata].
Claim 23. The following references teach the claim.
I. Miyahara
The gallium nitride-based sintered body according to claim 1, wherein the gallium nitride-based sintered body is produced by hot pressing (hot pressing; Miyahara [0665]) and that the oxygen content is reduced to be at most 1 atm% in the gallium nitride-based sintered body produced (rejected for similar reasons stated in the claim 1 rejection).
II. Conditions – Yahagi, Morimoto, and alternatively Nakata
Miyahara is silent on in which gallium nitride in powder form is heated at a temperature of at least 1,060°C and less than 1,300°C with an ultimate vacuum in a chamber of at most 70 Pa at the time of the hot pressing, such that the gallium nitride is decomposed to discharge nitrogen.
Miyahara does teach that hot pressing may be done in an inert atmosphere. Miyahara [0808], [0833].However, Yahagi teaches that it was known to hot press gallium nitride at 900-1200°C in a vacuum, with examples giving the specific temperature of 1100°C. Yahagi pp. 5-7.
Alternatively, Nakata teaches that it was known to hot press gallium nitride at 900-1200°C in either a vacuum or in an inert atmosphere, making the two suitable substitutes. Nakata pp. 8-9 and 25. 
Morimoto teaches that a vacuum of 5x10-3 Pa is a suitable vacuum to hot press and produce a target. Morimoto [0071].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s conditions with Yahagi’s 1100°C and Morimoto’s vacuum of 5x10-3 Pa to yield the predictable result of hot pressing to produce a target.
With these conditions the gallium nitride would inherently decompose as claimed.

Claim 24. The gallium nitride-based sintered body according to claim 1, wherein the oxygen content is at most 0.5 atm%, and the gallium nitride-based sintered body is produced by hot pressing in which gallium nitride in powder form is heated at a temperature of at least 1,060°C and less than 1,300°C with an ultimate vacuum in a chamber of at most 70 Pa at the time of the hot pressing, such that the gallium nitride is decomposed to discharge nitrogen, and that the oxygen content is reduced to be at most 0.5 atm% in the gallium nitride-based sintered body produced (rejected for similar reasons stated in the claims 1 and 24 rejections).

Claim 25. The gallium nitride-based sintered body according to claim 1, wherein the oxygen content is in a range of from 0.5 atm% to 1 atm%, and the gallium nitride-based sintered body is produced by hot pressing in which gallium nitride in powder form is heated at a temperature of at least 1,060°C and less than 1,300°C with an ultimate vacuum in a chamber of at most 70 Pa at the time of the hot pressing, such that the gallium nitride is decomposed to discharge nitrogen, and that the oxygen content is reduced to be in a range of from 0.5 atm% to 1 atm% in the gallium nitride-based sintered body produced (rejected for similar reasons stated in the claims 1 and 24 rejections).

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner considered Applicant’s argument that Miyahara describes the use of other additives to improve conductivity. Remarks p. 7.
The Examiner respectfully submits that oxygen is among the list of additives and is what is claimed.

The Examiner considered Applicant’s argument that Miyahara’s examples do not reach the claimed resistivity.
The Examiner respectfully submits that Miyahara’s whole disclosure is prior art and not just the examples.

The Examiner considered Applicant’s argument that Daigo and Miyahara do not teach achieving the claimed resistivity. Remarks p. 7.
The Examiner respectfully submits that Miyahara already teaches this.

The Examiner considered Applicant’s argument that a person having ordinary skill would not have looked to Yahagi, Morimoto, and Nakata since they do not teach gallium nitride. Remarks p. 9.
The Examiner respectfully submits that Nakata does teach gallium nitride. Nakata pp. 8-9 & 25. Yahagi and Morimoto deal with deposition and thus a person having ordinary skill in the art would have used them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/HO-SUNG CHUNG/
Examiner, Art Unit 1794


	

Appendix
Ga/(Ga+N)
N mol%
Ga MM
N MM
Ga element gram basis
N element gram basis
(Ga+N) gram basis
Ga metal mol
Ga metal gram basis
Ga metal wt%
0.53
0.47
69.723
14.007
36.95319
6.58329
43.53648
0.06
4.18338
0.096089